Electronically Filed
                                                        Supreme Court
                                                        SCWC-30466
                                                        24-JUL-2012
                            NO. SCWC-30466              12:17 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     BRINKWOOD LAND EQUITIES, LTD,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

              HILO BROKERS, LTD., and KELLY MORAN,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30466; CIV. NO. 07-1-0285)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
     and Circuit Judge Alm, assigned by reason of vacancy)

          The Application for Writ of Certiorari filed on

June 12, 2012 by Petitioner/Plaintiff-Appellant Brinkwood Land

Equities, Ltd. is hereby rejected.

          DATED:    Honolulu, Hawai#i, July 24, 2012.


Edward C. Kemper,                  /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Sydney K. Ayabe,
and Ryan I. Inouye,                /s/ Simeon R. Acoba, Jr.
for respondents
                                   /s/ Sabrina S. McKenna

                                   /s/ Steven S. Alm